           Case 2:20-cv-00651-KJD-VCF Document 34 Filed 09/09/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      KRISTI ANN WALTER,
4
                           Plaintiff,
5                                                      2:20-cv-00651-KJD-VCF
      vs.                                              ORDER
6     STATE OF NEVADA, et al.,
7                          Defendants.
8           Before the Court is the Second Amended Discovery Plan and Scheduling Order (ECF No. 32).
9           Accordingly,
10          IT IS HEREBY ORDERED that an in-person hearing on the Second Amended Discovery Plan
11   and Scheduling Order (ECF No. 32) is scheduled for 10:00 AM, September 29, 2021, in Courtroom 3D,
12   U.S. District Court, Lloyd D. George Courthouse, 333 Las Vegas Blvd., Las Vegas, Nevada.
13          DATED this 9th day of September, 2021.
                                                             _________________________
14
                                                             CAM FERENBACH
15                                                           UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
